EXHIBIT 10.19.2
WESTERN REFINING, INC.
AMENDMENT NO. 2 TO
WESTERN REFINING
LONG-TERM INCENTIVE PLAN
               This Amendment No. 2 (the “Amendment”) to the Western Refining
Long-Term Incentive Plan (the “Plan”) is adopted by the Board of Directors of
Western Refining, Inc. (the “Board”) pursuant to the authority granted to the
Board in Section 1.08 of the Plan. Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan. The Plan is hereby amended as
follows:

  1.   The following sentence shall be added to the end of the “Change in
Control” definition under Section 1.02:

               Notwithstanding any other provision set forth in this Plan, for
purposes of any amount or award that is subject to Code Section 409A, a “Change
in Control” as defined above will not be treated as a change in control unless
it also is a change in control as defined in the regulations issued under Code
Section 409A.

  2.   Except as expressly modified by this Amendment, the terms and conditions
of the Plan remain in full force and effect.     3.   The effective date of this
Amendment shall be November 20, 2008.

 